Citation Nr: 9931603	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-11 962 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
August 1982.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

There is an outstanding November 1998 Notice of Disagreement 
as to the 30 percent evaluation assigned for service 
connected schizophreniform disorder.  The RO should address 
the issue in a Statement of the Case (not a Supplemental 
Statement of the Case).  The parties are informed that there 
is a duty to submit a timely substantive appeal if there is 
an intent to perfect the appeal.  The Board reserves the 
right to dismiss (or not address) an issue that is not the 
subject of a substantive appeal or the appeal is inadequate 
or untimely.  38 C.F.R. § 20.302 (1999). 

The appellant has claimed that he is entitled to a total 
rating for compensation based on individual unemployability.  
In testimony before the RO, the appellant indicated that he 
is in receipt of Social Security Administration benefits due 
to his service connected disability.

In his application for total rating for compensation based on 
individual unemployability, the appellant identified 
treatment or hospitalization at the VA Medical Center in 
Birmingham, Alabama in October 1997.  He later denied any 
hospitalization in testimony before the RO.

In testimony before the RO and statements submitted in 
support of the claim, the appellant indicated that he had 
been receiving psychiatric treatment from Dr. Alsabrook at 
the Cahaba Mental Health facility in Marion, Alabama.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should issue a Statement of 
the Case as to entitlement to an 
increased rating for schizophreniform 
disorder, currently evaluated as 30 
percent disabling.

2.  The RO should inform the veteran to 
submit Social Security Administration 
records, including a copy of any decision 
awarding disability benefits to the 
appellant, and copies of the records 
pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

3.  The RO should ask the appellant to 
clarify whether he has received any 
treatment at a VA facility and if so, the 
appellant should supply the location and 
dates of treatment for his service 
connected schizophreniform disorder.

4.  The RO should inform the appellant 
that he should submit copies of treatment 
records compiled by any private 
psychiatric treatment providers to 
include Dr. Alsabrook at the Cahaba 
Mental Health facility in Marion, 
Alabama.

5.  The RO should associate the 
vocational rehabilitation folder (or 
copies) with the claims folder.

The Board intimates no opinion as to the ultimate outcome of 
this case.  If upon completion of the above action, the claim 
remains denied, the case should be returned to the Board 
after compliance with all requisite appellate procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


